           Case 1:20-cv-04208-LGS Document 13 Filed 08/10/20 Page 1 of 1




                                HANG & ASSOCIATES, PLLC
                                        ATTORNEYS AT LAW
                                     136-20 38th Avenue, Suite 10G
                                       Flushing, New York 11354
                             Application GRANTED. The initial pretrial conference, scheduled for August 13, 2020, is
                             adjourned to September 10, 2020, at 10:30 A.M. The conference will be held telephonically on
Yuezhu Liu, Esq.             the following conference line: (888) 363-4749 and use Access Code 558-3333. Per the Individual
                             Rules, the parties shall file a joint letter and a joint proposed Civil Case Management Plan and
Tel : (718) 353-8588         Scheduling Order at least one week before the conference date, or by September 3, 2020. The
Fax: (718) 353-6288          time of the conference is approximate, but the parties shall be ready to proceed at that time. If
Email: yliu@hanglaw.com Defendants Vasilos Lambos, Achilles Polygerinos, Karikan Donut Corp, Edison Rivera d/b/a Much
                             Time Diner, and Roberto "Doe" have not yet appeared and Plaintiff is not in communication with
VIA ECF                      those Defendants in time to prepare the joint materials, Plaintiff shall also propose a date to
Hon. Lorna G. Schofield present an Order to Show Cause for default judgment as to the non-appearing Defendants and
United States District Judge related papers as provided in the Individual Rules. Plaintiff shall serve a copy of this Order on
                             the aforementioned defendants, and shall file affidavits of service no later than August 17,
500 Pearl St                 2020.
New York, NY 10007
                                SO ORDERED.               Dated: August 10, 2020            New York, New York
                         Re: Alicia Velasquez v. Lities Corp., et al.
                             Case No. 20-cv-04208-LGS
                             Letter Request for Adjournment

Dear Hon. Lorna G. Schofield:

        This firm is counsel for the Plaintiffs in the abovementioned matter. We write with consent
of opposing counsel, Samuel Viruet who represents Defendants Lities Crop and Rafaela Estrada,
to request an adjournment of the telephonic Initial Conference currently scheduled for August 13,
2020 to September 24, 2020 or any date thereof when the Court is available. This is the first request
for adjournment of this conference.

        We seek this adjournment for the following three reasons. Defendants Vasilos Lambos and
Achilles Polygerinos were just served on July 23, 2020 and we have not heard any responses from
them to date. See Doc. #11. An adjournment of the Conference will offer them enough time to
prepare their responses and/or to have a settlement discussion with us. Further, we have not heard
any responses from Defendants Karikan Donut Cop. d/b/a Munch Time Diner, Eidson Rivera and
Roberto “Doe”, although we have served the corporate defendant on June 25, 2020 and the
individual defendants on July 10, 2020. Id. An adjournment will allow us to make an extra effort
to reach out to and confer with them before the Initial Conference. Last, an adjournment will allow
Mr. Viruet and I to continue our settlement discussion.

        Accordingly, we respectfully request that the Court adjourn the Initial Conference. We
thank the Court for its time and attention to this matter.

                                                            Very Truly Yours,
                                                            /s/ Yuezhu Liu ___
                                                            Yuezhu Liu, Esq.
                                                            Attorney for Plaintiffs
